Title: To Thomas Jefferson from Henry Lee, 3 July 1791
From: Lee, Henry
To: Jefferson, Thomas



dear sir
Philada. July 3d. 91

The preservation of the relative importance of Virginia among her sister states must be held highly consequential to her future interests, whether fate shall allot to America undisturbed felicity, or difficultys dangers and vicissitudes.
The idea you suggested relative to a purchase of a tract of land contiguous to Lake Erie and Beaver creek is certainly worthy of every consideration, and if executable ought to be done for public purposes without loss of time.—I have since I saw you continued my enquirys on the subject and find that my memory was right as to the reservation of soil by the State of connecticut of a large tract of country south of the Pensylvania line, lying on lake Erie and passing down the lake below the mouth of Cayohoga. I have seen a sale by deed from the State of Connecticut of 4000 acres of this land adjoining and comprehending the Salt Springs on Beaver creek.
By referring to the Journals of Congress for the year 86 I think the act of cession made by the State of Connecticut will be found, which will give every requisite information on this point. Since the assumption of the State debts, the object for which this reservation was made, ceases, and the State will probably sell their lands with facility for a lower price than was originally contemplated.
Mr. Wadsworth who is one of the partners with Mr. Morris in the purchase from Massachusetts has turned his views to this object and waits [only] for the meeting of the Legislature to enter into treaty for a part or all of the reserved lands. I understand only the first mentioned tract of 4000 acres has yet been sold. From the statement it seems obvious, that measures ought to be taken expeditiously with or without the concurrence of Mr. Wadsworth to secure the object necessary to our country, or it may be irrevocably lost.
If I determine to accompany Mr. Madison to Boston, I will pass thro Connecticut and avail myself of every information within my  reach and do any thing else which may be advised to accomplish this business.
In the mean time you will have it in your power to consider the intelligence now given, to compare it with the act of cession, and to furnish me with such remarks as may result from your farther investigation of the matter when your leisure will permit.—I have the honor to be sir with great respect your h: ser,

Henry Lee

